 


109 HR 133 IH: Pell Grant Increase Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 133 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Keller introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To increase the maximum Pell Grant. 
 
 
1.Short titleThis Act may be cited as the Pell Grant Increase Act of 2005. 
2.Maximum Pell Grant increase Paragraph (2)(A) of section 401(b) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)(2)(A)) is amended to read as follows: 
 
(2)(A)The amount of the Federal Pell Grant for a student eligible under this part shall be $6,000 for academic years 2005–2006 through 2010–2011, less an amount equal to the amount determined to be the expected family contribution with respect to that student for that year.. 
 
